Order of the Supreme Court, Nassau County, dated January 24, 1967, affirmed, without costs. No opinion. Judgment of said court dated December 23, 1966 and made after a nonjury trial modified, on the law and .the facts, by increasing the principal amount awarded to plaintiff from $10,554.43 to $11,582.03 and by increasing the interest and the total accordingly. As so modified, judgment affirmed, without costs. In our opinion, under the proof adduced at the trial, defendant was not entitled to any portion of its alleged setoff of $4,174. Apart from this, according to the trial court’s view of the case the principal amount of the judgment should have been $10,654.43, but because of arithmetical error the award given therefor was $100 less. Beldock, P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.